Case 7:20-cr-00366-NSR

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Document 9 Filed 08/03/20 Page 1 of 1

 

 

 

--X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
: 20 -cr-366( )( )
TyzeR ALLEN
Defendant(s).
y
oT; - -
Defendant TylZER ALLEN hereby voluntarily consents to

 

participate in the following proceeding via__~videoconferencing or «_ teleconferencing:

Initial Appearance Before a Judicial Officer

“Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of

Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

<>

 

Defendant’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

TYLER A2ddcéMv

Print Defendant’s Name

 

Titeopsee 6neww gn Lehalf + TYLER Addev ALA i.

 

Defendant’s Counsel’s Signature

Thleonoae S. GREEV

Print Counsel’s Name

 

This proceeding was conducted by reliable video or telephone conferencing technology.

8/3/2020
Date

Cut 0. M' Carlin,
U.S. District Judge/U.S. Magistrate Judge
